
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.5


REGISTRATION RIGHTS AGREEMENT


        This REGISTRATION RIGHTS AGREEMENT (the "Agreement") is made and entered
into as of the 19th day of April, 2002, between Crown Pacific Partners, L.P., a
Delaware limited partnership (the "Parent"), Crown Pacific Limited Partnership,
a Delaware limited partnership (the "Company"), and the Note Holders party
hereto.

Recitals:

        A.    Pursuant to the terms of the Note Purchase Override Agreement
dated the date hereof among the Company and the Note Holders (the "Override
Agreement"), under certain circumstances the Company has the right to deliver to
the Note Holders Common Units (as defined below) of the Parent in lieu of cash
to which the Note Holders are otherwise entitled on account of Make-Whole
Amounts (as used in the Override Agreement) (each such delivery of the Common
Units, an "Equity Issuance").

        B.    The Parent has agreed to grant certain registration rights to the
Note Holders with respect to the Common Units that may be delivered to them as a
result of any Equity Issuance.

        C.    The Parent and the Note Holders desire to set forth the
registration rights to be granted by the Parent to the Note Holders.

        D.    This Agreement shall become effective with respect to any
Registrable Securities (as defined below) upon the delivery to the Note Holders
of Registrable Securities pursuant to the Override Agreement.

        NOW, THEREFORE, in consideration of the mutual promises,
representations, warranties, covenants, and conditions set forth herein, the
parties mutually agree as follows:

Agreement:

        1.    Certain Definitions.    As used in this Agreement, the following
terms shall have the following respective meanings:

        "Board of Control" shall mean the board of control of the Managing
General Partner.

        "Commission" shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

        "Common Units" shall mean the common units, representing limited partner
interests, of the Parent and any other securities into which or for which any of
such Common Units may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, or any similar federal statute promulgated in replacement thereof, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at that time.

        "Form S-3" shall mean such form under the Securities Act as in effect on
the date hereof or any registration form under the Securities Act subsequently
adopted by the Commission which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Parent with
the Commission.

        "40% Holders" shall mean any Holder or Holders holding in the aggregate
at least 40% of the outstanding Registrable Securities held at such time by the
Holders.

        "Holder" shall mean any Note Holder who acquires the Registrable
Securities under the Override Agreement or any of such Note Holder's respective
successors and assigns who acquire rights with respect to the Registrable
Securities directly or indirectly from such Note Holder.

--------------------------------------------------------------------------------




        "Managing General Partner" shall mean Crown Pacific Management Limited
Partnership, the general partner of the Parent.

        "Note Holders" shall mean the holders of the Company's 1994 Notes, 1995
Notes, 1996 Notes and 1997 Notes (as each such issue is defined in the Override
Agreement).

        The terms "register", "registered" and "registration" refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

        "Registrable Securities" means Common Units received from time to time
by a Holder in any Equity Issuance under the Override Agreement, excluding in
all cases, however (including exclusion from the calculation of the number of
outstanding Registrable Securities), any Registrable Securities (a) sold by a
person in a transaction (i) pursuant to a registration statement under Section 2
or 3 hereof or (ii) pursuant to Rule 144 or 145 (or any successor provisions) of
the Securities Act or (b) that shall have ceased to be outstanding.

        "Requisite Holders" shall mean any Holder or Holders holding in the
aggregate at least 25% of the outstanding Registrable Securities held at such
time by the Holders.

        "Securities Act" shall mean the Securities Act of 1933, as amended, or
any similar federal statute promulgated in replacement thereof, and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the time.

        2.    Demand Registration.    The Requisite Holders shall have the
right, exercisable once during any 12 month period to request that the Parent
effect the registration under the Securities Act of all or part of the Holders'
Registrable Securities for disposition in accordance with the method specified
in such request; provided that the aggregate amount of Registrable Securities
requested by the Requisite Holders to be included in such registration shall
represent in the aggregate at least 25% of the outstanding Registrable
Securities held at such time by the Holders. In addition, the 40% Holders shall
have the right, exercisable once during any 12 month period, notwithstanding
that there shall have been a prior registration of Registrable Securities within
such 12 month period at the request of the Requisite Holders, to request that
the Parent effect the registration under the Securities Act of such 40% Holders'
Registrable Securities for disposition in accordance with the methods specified
in such request (provided that the aggregate amount of Registrable Securities
requested by the 40% Holders to be included in such registration shall represent
in the aggregate at least 40% of the outstanding Registrable Securities held at
such time by the Holders), provided further, that, except as provided in the
third paragraph of Section 2(c), in no case shall the Parent be required to
effect more than two registrations pursuant to this Section 2 in any twelve
month period. In case the Parent shall receive from the Requisite Holders or 40%
Holders, as applicable, such a written request, the Parent will:

        (a)  promptly give written notice of such requested registration to all
other holders of Registrable Securities so they may have an opportunity to
consider joining in such registration, which they may do (subject to the terms
and provisions of this Agreement) at their election within twenty (20) days
after receipt of the notice of such requested registration by the Parent; and

        (b)  use its best efforts to effect such registration (including,
without limitation, the execution of an undertaking to file post-effective
amendments, appropriate qualification under applicable blue sky or other state
securities laws and appropriate compliance with applicable regulations issued
under the Securities Act) as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any holder or holders joining in such request
as are specified in a written request given within twenty (20) days after

2

--------------------------------------------------------------------------------




receipt of notice from the Parent pursuant to Section 2(a); provided that the
Parent shall not be obligated to take any action to effect any such registration
pursuant to this Section 2:

        (1)  within the ten days prior and within the 180 day period immediately
following the effective date of a registration statement pertaining to a firm
commitment underwritten public offering of Common Units for its own account or
for the account of a Common Unit holder who has exercised a demand right to
register Common Units (other than a registration relating solely to a Commission
Rule 145 transaction, a registration relating solely to employee benefit plans
or securities issued or issuable to employees or consultants (to the extent the
securities owned or to be owned by such consultants could be registered on
Form S-8)), provided, that, in each such event, the Holders have been offered to
register for sale their Registrable Securities under such registration pursuant
to the provisions of Section 3(a);

        (2)  within the 12 calendar month period immediately following the
effective date of a registration effected pursuant to this Section 2 upon a
demand of the Requisite Holders; except upon a request of 40% Holders that the
Parent effect the registration under the Securities Act of such 40% Holders'
Registrable Securities for disposition in accordance with the methods specified
in such request (provided that the aggregate amount of Registrable Securities
requested by such 40% Holders to be included in such registration shall
represent in the aggregate at least 40% of the outstanding Registrable
Securities held at such time by the Holders); provided that, except as otherwise
provided in the third paragraph of Section 2(c), in no case shall the Parent be
required to effect a registration by virtue of the first paragraph of this
Section 2 and this Section 2(b)(2), considered in the aggregate, more than two
times during any 12 month period; or

        (3)  if the aggregate amount of Registrable Securities requested by the
Holders making such request to be included in such registration shall represent
in the aggregate less than 25% of the outstanding Registrable Securities held at
such time by the Holders.

        Subject to the foregoing clauses (1), (2) and (3), the Parent shall
file a registration statement covering the Registrable Securities so requested
to be registered as soon as practicable after receipt of the request of the
Requisite Holders and shall therafter use its reasonable best efforts to cause
such registration statement to become effective and to remain continuously
effective until the earlier of (i) the date as of which all such Registrable
Securities have been sold pursuant thereto and (ii) the expiration of 120 days
after the effectiveness of such registration statement. The Holders requesting
such registration may, at any time prior to the effective date of the
registration statement relating to such registration, revoke such request by
providing a written notice to the Parent, and such revoked registration request
shall not count as a demand registration request to which the Holders are
entitled under this Section 2. At the request of any Holder, the Parent shall
furnish such Holder with the name and address of each other Holder from time to
time.

        (c)    Underwriting.    If the Holders requesting such registration
propose an underwritten offering, the sale of Registrable Securities pursuant to
this Section 2 must be made by means of a firm commitment underwriting through
underwriters who are selected by the Requisite Holders and are reasonably
acceptable to the Parent. The right of any Holder to registration pursuant to
this Section 2 shall be conditioned upon such Holder's participation in such
underwriting and the inclusion of such Holder's Registrable Securities in the
underwriting to the extent requested by such Holder, subject to the following
paragraphs of this Section 2(c).

        Notwithstanding any other provision of this Section 2(c), if the
underwriter determines in its good faith view that marketing factors require a
limitation of the number of Common Units to be underwritten and so advises the
requesting Holders in writing, such Holders shall so advise the Parent and all
other holders of Registrable Securities (except those holders of Registrable
Securities who have indicated to the Parent their decision not to dispose of any
of their Registrable Securities through such

3

--------------------------------------------------------------------------------

underwriting) and the number of Registrable Securities that may be included in
the registration and underwriting shall be allocated (i) first to the requesting
Requisite Holders according to the number of Registrable Securities requested to
be included by such Holders (and among such Holders on a pro rata basis based
upon the number of Registrable Securities requested to be included by such
Holders); (ii) second to the other Holders of Registrable Securities who have
given written notice to Parent of their interest to join the registration in
accordance with Section 2(b) on a pro rata basis according to the number of
Registrable Securities requested to be included by such Holders; (iii) third to
the Parent; and (iv) fourth to other Common Unit holders who have incidental
registration rights and have requested to sell in the registration. No
Registrable Securities or Common Units excluded from the underwriting by reason
of the underwriter's marketing limitation shall be included in such
registration.

        Notwithstanding the 12 month and percentage limitations of the first
paragraph of Section 2 and clauses (2) and (3) of Section 2(b), if less than all
of the Registrable Securities requested to be registered by a Holder exercising
its demand rights are included in such registration, then the Requisite Holders
may request that the Parent effect an additional registration under the
Securities Act of all or part of the Holders' Registrable Securities in
accordance with the provisions of this Section 2, and the Parent shall effect
such additional registration, subject to clause (1) of Section 2(b).

        If any Holder (other than the requesting Requisite Holders exercising
their demand rights) disapproves of the terms of the underwriting, such person
may elect to withdraw therefrom by written notice to the Parent, the underwriter
and the other Holders. The Registrable Securities so withdrawn from such
underwriting shall also be withdrawn from such registration; provided, however,
that, if by the withdrawal of such Registrable Securities a greater number of
Registrable Securities held by other holders of Registrable Securities may be
included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Parent shall offer to all such holders who have
included Registrable Securities in the registration the right to include
additional Registrable Securities in the same respective priorities and
proportions used in the second paragraph of this Section 2(c) in determining the
underwriter limitation.

        In addition to the Parent's right to include securities in underwritings
as described in clause (iii) of the second paragraph of Section 2(c), if the
underwriter has not limited the number of Registrable Securities to be included
in an underwritten registration, the Parent may include securities for its own
account or the account of others in such registration if the underwriter so
agrees and if the number of Registrable Securities which would otherwise have
been included in such registration and underwriting will not thereby be limited.

        (d)  If the Parent shall furnish to each of the Holders a certificate
signed by the Managing General Partner stating that, in the good faith judgment
of the Board of Control, it would (because of the existence of, or in
anticipation of, any acquisition, financing activity, or any other event or
condition of similar significance to the Parent that would require the
disclosure of material nonpublic information) be seriously detrimental to the
Parent and its Common Unit holders for such registration statement to be filed
on or before the date filing would be required and it is therefore essential to
defer the filing of such registration statement, then the Parent may direct that
such request for registration be delayed for a period not in excess of thirty
(30) days, provided, that such delay period shall earlier terminate on the
second business day following the completion or abandonment of the relevant
financing, acquisition or other transaction or upon public disclosure by the
Parent or public admission by the Parent of such material nonpublic information
or such time as such material nonpublic information shall be publicly disclosed;
provided, however, that such right to delay a request may be exercised by the
Parent not more than once in any twelve (12) month period. The Parent shall
provide written notice to each of the Holders of the end of each such delay
period.

4

--------------------------------------------------------------------------------

        (e)    Effective Registration Statement.    A demand registration
requested pursuant to this Section 2 shall not be deemed to have been effected
(i) unless (x) a registration statement relating thereto has become effective
under the Securities Act and (y) such registration statement has remained
effective for a period of at least one hundred twenty (120) days (or such
shorter period in which all Registrable Securities included in such registration
have actually been sold thereunder); provided that a registration which does not
become effective after the Parent has filed a registration statement with
respect thereto solely by reason of the refusal to proceed of the Holders
included in such registration (other than a refusal to proceed based upon the
advice of counsel relating to any matter other than disclosure furnished in
writing by the Holders for inclusion in the registration statement) shall be
deemed to have been effected by the Parent at the request of the requesting
Holders; (ii) if, after it has become effective, such registration becomes
subject to any stop order, injunction or other order or requirement of the
Commission or other governmental entity for any reason; or (iii) if the
conditions to closing specified in any purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied,
other than solely by reason of some act or omission by the requesting Holders.

        3.    Piggyback Registration.    

        (a)  If the Parent shall determine to register for sale for cash any of
its Common Units, for its own account or for the account of holders of its
Common Units (other than a registration pursuant to Section 2 hereof, a
registration relating solely to employee benefit plans or securities issued or
issuable to employees or consultants (to the extent the securities owned or to
be owned by such consultants could be registered on Form S-8), or a registration
relating solely to a Commission Rule 145 transaction or a registration on
Form S-4 in connection with a merger, acquisition, divestiture, reorganization
or similar event), the Parent promptly will give to each Holder written notice
thereof and shall use its best efforts to include in such registration, and in
any underwriting involved therein, all the Registrable Securities specified in a
written request or requests, made within ten (10) days after receipt of such
written notice from the Parent, by any Holder or Holders. However, the Parent
may, without the consent of the Holders, withdraw such registration statement
prior to its becoming effective if the Parent has abandoned its proposal to
register or has determined to delay registration of the securities proposed to
be registered thereby and, thereupon, (i) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration, without prejudice, and (ii) in
the case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities under such registration for the same
period as the delay in registering such other securities, subject, however, in
each case, to the right of the Requisite Holders to request that such
registration be effected as a registration under Section 2.

        (b)    Underwriting.    If the registration of which the Parent gives
notice is for a registered public offering involving an underwriting, the Parent
shall so advise the Holders as a part of the written notice given pursuant to
Section 3(a). In such event the right of any Holder to registration pursuant to
Section 3(a) shall be conditioned upon such Holder's participation in such
underwriting and the inclusion of such Holder's Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to dispose of
their securities through such underwriting shall (together with the Parent and
any other Common Unit holders of the Parent disposing of their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Parent. Notwithstanding any other provision of this Section 3(b), if the
underwriter or the Parent determines in its good faith view that marketing
factors require a limitation of the number of Common Units to be underwritten,
the underwriter may exclude some or all Registrable Securities from such
registration and underwriting. The Parent shall so advise all Holders (except
those Holders who have indicated to the Parent their decision not to dispose of
any of their Registrable Securities through such underwriting), and the number
of Registrable Securities that may be

5

--------------------------------------------------------------------------------




included in the registration and underwriting, if any, shall be allocated among
such Holders as follows:

        (1)  In the event of a piggyback registration pursuant to Section 3(a)
that is initiated by the Parent, then the number of Common Units that may be
included in the registration and underwriting shall be allocated first to the
Parent, second to the Holders who have requested to sell in the registration (on
a pro rata basis according to the number of Common Units requested to be
included by such Holders) and then to all other Common Unit holders who have
requested to sell in the registration (on a pro rata basis according to the
number of Common Units requested to be included by such other Common Unit
holders);

        (2)  In the event of a piggyback registration pursuant to Section 3(a)
that is initiated by the exercise of demand registration rights by any Common
Unit holder or holders (other than the Holders), then the number of Common Units
that may be included in the registration and underwriting shall be allocated
first to such selling Common Unit holder or holders who exercised such demand,
second to the Holders who have requested to sell in the registration and then to
all other Common Unit holders who have requested to sell in the registration, in
each case on a pro rata basis according to the number of Common Units requested
to be included;

provided, however, that in the case of either clause (1) or (2) above, if
selling Common Unit holders other than the Holders have been granted cutback
limitations in preference to the Holders prior to the date hereof, the
allocation of the Registrable Securities to be included will first take into
account such preferential cutback limitations prior to the allocation described
above.

        (c)  If the Parent shall at any time hereafter provide to any holder of
any securities of the Parent rights with respect to the registration of such
securities under the Securities Act, (i) such rights shall not be in conflict
with or adversely affect any of the rights provided in this Section 3 to the
Holders of Registrable Securities and (ii) if such rights are provided on terms
or conditions more favorable to such holder than the terms and conditions
provided in this Section 3, the Parent will provide (by way of amendment to this
Section 3 or otherwise) such more favorable terms or conditions to the Holders
of Registrable Securities.

        (d)  No Registrable Securities excluded from the underwriting by reason
of the underwriter's marketing limitation shall be included in such
registration. If any Holder disapproves of the terms of any such underwriting,
such person may elect to withdraw therefrom by written notice to the Parent and
the underwriter. The Registrable Securities and/or other securities so withdrawn
from such underwriting shall also be withdrawn from such registration; provided,
however, that, if by the withdrawal of such Registrable Securities a greater
number of Registrable Securities held by other Holders may be included in such
registration (up to the maximum of any limitation imposed by the underwriters),
then the Parent shall offer to all Holders who have included Registrable
Securities in the registration the right to include additional Registrable
Securities pursuant to the terms and limitations set forth herein in the same
respective priorities proportion used in Section 3(b) in determining the
underwriter limitation.

        4.    Registration Procedures.    In the case of each registration
effected by the Parent pursuant to Section 2 or 3 hereof, the Parent will give
notice to each Holder in writing as to the initiation of each such registration
and as to the completion thereof. At its expense, the Parent will:

        (a)  prepare and file with the Commission within ninety (90) days (or in
the case of any registration on Form S-3, forty-five (45) days) after receipt of
a request for registration with respect to such Registrable Securities, a
registration statement on any form for which the Parent then qualifies and which
form shall be available for the sale of the Registrable Securities in accordance
with the intended method(s) of distribution thereof, and use its reasonable best
efforts

6

--------------------------------------------------------------------------------

to cause such registration statement to become and remain effective; provided,
however, that the Parent may discontinue any registration of its securities
which are not Registrable Securities (and, under the circumstances specified in
Section 3(a), its securities which are Registrable Securities) at any time prior
to the effective date of the registration statement relating thereto; and
provided further that before filing with the Commission a registration statement
or prospectus or any amendments or supplements thereto, including documents
incorporated by reference after the initial filing of any registration
statement, the Parent shall (i) furnish to the underwriters, if any, and to one
(1) counsel selected by the Holders of a majority of the Registrable Securities
covered by such registration statement, at least five (5) business days prior to
the filing thereof, copies of all such documents proposed to be filed, which
documents shall be subject to the review of the underwriters and such counsel,
and (ii) shall not file any amendment or supplement to such registration
statement or prospectus to which any Holder shall have reasonably objected on
the grounds that such amendment or supplement does not comply in all material
respects with the requirements of the Securities Act and/or contains any
material misstatement or omits to state a material fact required to be stated
therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and (iii) shall notify
each Holder of Registrable Securities covered by such registration statement of
any stop order issued or threatened by the Commission and take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered;

        (b)  prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period of not less than one hundred twenty (120) days or such shorter period
which shall terminate when all Registrable Securities covered by such
registration statement have been sold, and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
method(s) of disposition by the sellers thereof set forth in such registration
statement;

        (c)  furnish, without charge, to each Holder and each underwriter, if
any, of Registrable Securities covered by such registration statement one
(1) copy of such registration statement, each amendment and supplement thereto
(including one (1) conformed copy to each Holder and one (1) signed copy to each
managing underwriter and in each case including all exhibits thereto), and such
number of copies of the prospectus included in such registration statement
(including each preliminary prospectus and any other prospectus filed under
Rule 424 under the Securities Act) as such Holders may reasonably request, in
conformity with the requirements of the Securities Act, and such other documents
as such Holder may reasonably request in order to facilitate the disposition of
the Registrable Securities to be disposed of by such Holder, provided, however,
that this paragraph (c) shall apply only while the Parent shall be required
under the provisions hereof to cause the registration statement to remain
effective;

        (d)  use its reasonable best efforts to register or qualify (or obtain
an exemption therefrom with respect to) such Registrable Securities under such
other applicable securities or blue sky laws of such jurisdictions as any
Holder, and underwriter, if any, of Registrable Securities covered by such
registration statement reasonably requests as may be necessary for the
marketability of the Registrable Securities (such request to be made prior to
the time the applicable registration statement becomes or is declared effective
by the Commission) and do any and all other acts and things which may be
reasonably necessary or advisable to enable such Holder and each underwriter, if
any, to consummate the disposition in such jurisdictions of the Registrable
Securities to be disposed of by such Holder; provided that the Parent shall not
be required to (i) qualify generally to do business, (ii) subject itself to
taxation, or (iii) consent to general service

7

--------------------------------------------------------------------------------




of process, in any such jurisdiction where it would not otherwise be required to
qualify or be subject to but for this paragraph (d);

        (e)  use its reasonable best efforts to cause the Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Parent to enable the Holder or Holders thereof to
consummate the disposition of such Registrable Securities;

        (f)    immediately notify the managing underwriter, if any, and each
seller of such Registrable Securities at any time when a prospectus relating
thereto is required to be delivered under the Securities Act upon the happening
of any event which comes to the Parent's attention if as a result of such event
the prospectus included in such registration statement, as then in effect,
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and, at the request of any such seller, the Parent shall
promptly prepare and furnish to such seller a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
securities, such prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading;

        (g)  use its best efforts to cause all such Registrable Securities
covered by the registration statement to be listed on the New York Stock
Exchange or other national securities exchange, if any, or securities quotation
system, if any, on which any of the Common Units are then listed, and enter into
such customary agreements including a listing application and indemnification
agreement in customary form (provided that the applicable listing requirements
are satisfied), and to provide a transfer agent and registrar for such
Registrable Securities covered by such registration statement no later than the
effective date of such registration statement;

        (h)  enter into such customary agreements (including, in the case of an
underwritten offering, if required by the underwriters, an underwriting
agreement in customary form with customary mutual indemnification rights) and
take all such other actions as the Holders reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities, including
customary indemnification;

        (i)    make available for inspection during normal business hours by any
Holder of Registrable Securities covered by such registration statement, any
underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by any such
Holder or underwriter (collectively, the "Inspectors"), all financial and other
records, pertinent corporate documents and properties of the Parent and its
subsidiaries (collectively, "Records"), if any, and cause the Parent's and its
subsidiaries' general partners, officers, directors and employees to supply all
information and respond to all inquiries reasonably requested by any such
Inspector in connection with such registration statement, in each case as shall
be reasonably necessary to permit such Inspectors to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act, provided
that Parent and its subsidiaries shall not be required to comply with this
paragraph (i) if there is a reasonable likelihood, in the good faith judgment of
the Parent, that such delivery could result in the loss of any attorney-client
privilege related thereto; and provided, further that Records the disclosure of
which the Parent determines, in good faith, would violate confidentiality
obligations owed by the Parent to a third party shall not be disclosed by the
Inspectors (other than to any holder of Registrable Securities) provided the
Parent has notified the Inspectors of such determination, unless (x) such
Records have become generally available to the public or (y) the disclosure of
such Records may be necessary or appropriate (A) in compliance with any law,
rule, regulation or order applicable to any such Inspectors or holder of
Registrable Securities, (B) in response to any subpoena or other legal process
or (C) in

8

--------------------------------------------------------------------------------




connection with any litigation to which such Inspectors or any holder of
Registrable Securities is a party;

        (j)    in the event that any contemplated public offering is
underwritten, obtain a "comfort" letter from the Parent's independent public
accountants in customary form and covering matters of the type customarily
covered by "comfort" letters in connection with underwritten public offerings;

        (k)  obtain an opinion of counsel from the Parent's counsel in customary
form and covering matters of the type customarily covered in opinions of counsel
in connection with such transactions;

        (l)    comply, and continue to comply during the period that such
registration statement is effective under the Securities Act, in all material
respects with the Securities Act and the Exchange Act and with all applicable
rules and regulations of the Commission with respect to the disposition of
securities covered by such registration statement, make generally available to
its security holders an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act, no later than 45 days after the end of the
12-month period (or 90 days, if such period is a fiscal year) that commences at
the beginning of the Parent's first full fiscal quarter after the effective date
of the registration statement, which statement shall cover said 12-month period,
and not file any amendment or supplement to such registration statement or
prospectus to which any Holder shall have reasonably objected on the grounds
that such amendment or supplement does not comply in all material respects with
the requirements of the Securities Act, having been furnished with a copy
thereof at least five (5) business days prior to the filing thereof; and

        (m)  in the event the offering is underwritten, develop a presentation
reasonably acceptable to the underwriters to facilitate the offering and to make
its chief executive officer and chief financial officer available for
participation in such meetings and presentations (e.g., road show for the
offering) at such locations as the underwriter reasonably requests.

        Each Holder of Registrable Securities agrees that, upon receipt of
actual notice from the Parent of the happening of any event of the kind
described in Section 4(f) hereof, such Holder shall immediately discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such Holder's receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4(f) hereof,
and, if so directed by the Parent, such Holder shall deliver to the Parent (at
the Parent's expense) all copies (including, without limitation, any and all
drafts), other than permanent file copies, then in such Holder's possession, of
the prospectus covering such Registrable Securities at the time of receipt of
such notice. In the event the Parent shall give any such notice, the period
mentioned in Section 4(b) hereof shall be extended by the greater of (i) ten
(10) business days or (ii) the number of days during the period from and
including the date of the giving of such notice pursuant to Section 4(f) hereof
to and including the date when each Holder of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 4(f) hereof.

        5.    Rule 144.    Notwithstanding anything to the contrary contained
herein, no Holder shall have rights to a registration under Section 2 or 3
hereof to the extent that such Holder could sell, within forty-five (45) days,
the number of Registrable Securities it intends to sell in such period pursuant
to Rule 144(e) promulgated under the Securities Act or any successor rule
thereto; provided that the Parent hereby agrees to take the following actions to
ensure the availability of Rule 144 to each such Holder (or such similar actions
as shall be required under any successor rule thereto):

        (a)  make and keep public information available as those terms are
understood and defined in Rule 144;

9

--------------------------------------------------------------------------------



        (b)  use its best efforts to file with the Commission in a timely manner
all reports and other documents required of the Parent under the Securities Act
and the Exchange Act; and

        (c)  so long as any Holder owns any Registrable Securities, furnish to a
Holder upon request, a written statement by the Parent as to its compliance with
the reporting requirements of Rule 144, and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Parent, and such other reports and documents so filed as the Holder may
reasonably request.

        6.    Registration Expenses.    The Parent shall pay all expenses in
connection with any registration, including, without limitation, all
registration, filing and NYSE fees, printing expenses, all fees and expenses of
complying with securities or blue sky laws, the fees and disbursements of one
counsel for the Holders and the fees and disbursements of counsel for the Parent
and of its independent accountants, but excluding underwriting discounts and
commissions and transfer taxes, if any.

        7.    Assignment of Rights.    Any Holder may assign its rights under
this Agreement to any party acquiring Registrable Securities held by such
Holder; provided, that an assignee of such Holder shall have a demand
registration rights set forth in Section 2 hereof only if pursuant to such
assumption the assignee becomes a holder of all Registrable Securities held
immediately prior to the assumption by the assigning Holder, provided further
that no such assignment shall be effective unless such assignee executes an
agreement reasonably satisfactory to the Parent pursuant to which such assignee
agrees to be bound by the terms hereof.

        8.    Information by Holder.    The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Parent such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Parent may reasonably request in writing. Without
limiting the generality of the foregoing, no Holder of Registrable Securities
may include any of its Registrable Securities in a registration statement unless
and until such Holder furnishes to the Parent in writing, within 20 days after
receipt of a request therefor, the information specified in Item 507 or 508 of
Regulation S-K, as applicable, of the Securities Act for use in connection with
any registration statement or prospectus or preliminary prospectus included
therein, and each selling Holder agrees to promptly furnish additional
information required to be disclosed in order to make the information previously
furnished to the Parent by such Holder not materially misleading.

        9.    Indemnification.    

        (a)  In the event of any registration pursuant to this Agreement of
Registrable Securities held by Holders under the Securities Act, the Parent and
the Company shall, and hereby agree to, jointly and severally, indemnify and
hold harmless, to the fullest extent permitted by law, each Holder, its
directors, officers, partners, affiliates, agents, trustees and each person who
participates as an underwriter in the offering or sale of such securities, and
each other person, if any, who controls or is under common control with such
Holder or any such underwriter within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, and expenses to which the Holder or any such director, officer,
partner, affiliate, agent, trustee, underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such Common Units were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Parent and the
Company shall be jointly and severally responsible for reimbursing such Holder,
and each such director, officer, partner, affiliate,

10

--------------------------------------------------------------------------------

agent, trustee, underwriter and controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating, defending
or settling any such loss, claim, damage, liability, action or proceeding;
provided that the Parent and the Company shall not be liable in any such case to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement or alleged untrue statement in or omission or alleged omission from
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Parent through an instrument duly
executed by or on behalf of such Holder specifically stating that it is for use
in the preparation thereof; provided, further that the Parent and the Company
shall not be liable to any person who participates as an underwriter in the
offering or sale of Registrable Securities or to any other person, if any, who
controls such underwriter, in any such case to the extent that any such claim or
liability (or proceeding in respect thereof) or expense arises solely out of
such person's failure to send or give a copy of the final prospectus, as the
same may be then supplemented or amended, within the time required by the
Securities Act to the person asserting the existence of an untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such person if
such statement or omission was corrected in such final prospectus and such
corrected final prospectus, if delivered, would have been a complete defense
against the person asserting such claim, liability or expense. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Holders, or any such director, officer, partner, affiliate,
agent, trustee, underwriter or controlling person and shall survive the transfer
of such Common Units by such Holder.

        (b)  The Parent may require, as a condition to including any Registrable
Securities to be offered by a Holder in any registration statement filed
pursuant to this Agreement, that the Parent shall have received an agreement
from such Holder to be bound by the terms of this Section 9, including an
undertaking reasonably satisfactory to it from such Holder, to indemnify and
hold harmless the Parent, the Company, each of its subsidiaries, each of their
respective affiliates, each of their respective directors, officers, partners
and each other person, if any, who controls the Parent or the Company within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, to which the Parent, the Company, such
officer, or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement in or
omission or alleged omission from such registration statement, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, if such statement or alleged statement or
omission or alleged omission was made in reliance upon and in conformity with
written information about such Holder as the respective Holder furnished to the
Parent through an instrument duly executed by such Holder specifically stating
that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement; provided, however, that such indemnity agreement of an individual
Holder found in this Section 9(b) shall in no event exceed the net proceeds from
the offering received by such Holder. Such indemnity shall remain in full force
and effect, regardless of any investigation made by or on behalf of the Parent
or any such director, officer, partner or controlling person and shall survive
the transfer by any Holder of such Common Units.

        (c)  Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in
Section 9(a) or (b) hereof (including any governmental action), such indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the indemnifying party of the commencement of such
action; provided that the failure of any indemnified party to give notice as
provided herein

11

--------------------------------------------------------------------------------




shall not relieve the indemnifying party of its obligations under Section 9(a)
or (b) hereof, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action or proceeding
is brought against an indemnified party, unless in such indemnified party's
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such action, proceeding or claim or
the indemnified party may have defenses not available to the indemnifying party
in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense of such action, proceeding or claim,
jointly with any other indemnifying party similarly notified, to the extent that
the indemnifying party may wish, with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense of such action,
proceeding or claim, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party's reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim, action or proceeding after
the assumption of the defenses thereof, other than reasonable costs of
investigation. Neither an indemnified party nor an indemnifying party shall be
liable for any settlement of any action or proceeding effected without its
consent, if such indemnified or indemnifying party, as the case may be, was not
otherwise permitted by this Agreement to enter into such settlement without such
other party's consent. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim, action or proceeding. No indemnified party shall
consent to entry of any judgment or enter into any settlement of any such claim
or proceeding the defense of which has been assumed by an indemnifying party
without the consent of such indemnifying party. Notwithstanding anything to the
contrary set forth herein, and without limiting any of the rights set forth
above, in any event any party shall have the right to retain, at its own
expense, counsel with respect to the defense of a claim.

        (d)  The indemnification required by Section 9(a) and (b) hereof shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or expenses, losses,
damages or liabilities are incurred.

        (e)  (i) If the indemnification provided for in Sections 9(a) and
(b) hereof is insufficient or held by a court of competent jurisdiction to be
unavailable to an indemnified party with respect to any loss, liability, claim,
damage or expense referred to herein, then each indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such loss, liability,
claim, damage or expense as is appropriate to reflect the proportionate relative
fault of the indemnifying party on the one hand and the indemnified party on the
other (determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or omission relates to information
supplied by the indemnifying party or the indemnified party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission), or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law or provides a lesser sum
to the indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations; provided that the foregoing contribution agreements
shall not inure to the benefit of any indemnified party if indemnification would
be unavailable to such indemnified party by reason of the provisions contained
in the first sentence of Section 9(a), and in no event shall the obligation of
any indemnifying party to contribute under this Section 9(e) exceed the amount
that such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under

12

--------------------------------------------------------------------------------




Section 9(a) and 9(b) had been available under the circumstances. No indemnified
party guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

        (f)    Other Indemnification.    Indemnification similar to that
specified in the preceding subsections of this Section 9 (with appropriate
modifications) shall be given by the Parent and each Holder of Registrable
Securities with respect to any required registration or other qualification of
securities under any federal or state law or regulation or governmental
authority other than the Securities Act.

        10.    Representations and Warranties.    

        Each of the Parent and the Company represents and warrants to each Note
Holder that:

        (a)  it has all partnership power and authority to execute, deliver and
perform this Agreement;

        (b)  the execution, delivery and performance of this Agreement by it has
been duly and validly authorized and approved by all necessary partnership
action;

        (c)  this Agreement has been duly and validly executed and delivered by
it and constitutes a valid and legally binding obligation of it, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to creditors' rights
generally and general principles of equity;

        (d)  the execution, delivery and performance of this Agreement by it
does not and will not violate the terms of, or result in the acceleration of,
any obligation under (i) any material contract, commitment or other material
instrument to which it is a party or by which it is bound or (ii) its
organizational documents; and

        (e)  upon delivery of Common Units as stated in Recital A, (i) such
Common Units shall be duly authorized and validly issued, (ii) the Note Holders
shall acquire good and valid title to all such Common Units, free and clear of
any lien other than any lien created by any such Note Holder, and (iii) such
Common Units shall be fully paid and nonassessable.

        11.    Miscellaneous.    

        (a)    Governing Law; Submission to Jurisdiction.    This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts between New York residents entered into and to
be performed entirely within the State of New York. Each of the Parent and the
Company hereby irrevocably submits to the jurisdiction of the courts of the
State of New York and of the courts of the United States of America having
jurisdiction in the State of New York for the purpose of any legal action or
proceeding in any such court with respect to, or arising out of, this Agreement.
Each of the Parent and the Company designates and appoints Prentice Hall Legal &
Financial Services, 15 Columbus Circle, New York, New York 10023 and its
successors as its lawful agent in the United States of America upon which may be
served and which may accept and acknowledge, for and on behalf of it all process
in any action, suit or proceedings that may be brought against it in any of the
courts referred to in this Section 11(a), and agrees that such service of
process, or the acceptance or acknowledgment thereof by said agent, shall be
valid, effective and binding in every respect; provided, however, that if said
agency shall cease for any reason whatsoever, it hereby designates and appoints,
without power or revocation, the Secretary of State of the State of New York to
serve as its agent for service of process. If any Holder shall cause process to
be served upon the Parent or the Company by being served upon such agent, a copy
of such process shall also be mailed to the Parent or the Company, as
applicable, by registered mail, first class postage prepaid, at the Parent's or
the Company's, as applicable, address set forth in Section 11(d) hereof. Nothing
contained in this Section 11(a) shall

13

--------------------------------------------------------------------------------

limit the right of any Holders to take proceedings against the Parent or the
Company in any other court of competent jurisdiction nor, by virtue of anything
contained herein, shall the taking of proceedings in one or more jurisdiction
preclude the taking of proceedings in any other jurisdiction whether
concurrently or not.

        (b)    Successors and Assigns.    Except as otherwise provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, executors and administrators of the parties
hereto.

        (c)    Entire Agreement.    This Agreement constitutes the entire
agreement among and between the parties hereto in respect of the subject matter
hereof.

        (d)    Notices, etc.    All notices and other communications required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery, or three (3) business days following deposit with
the United States Postal Service, by certified mail, return receipt requested,
postage prepaid, sent by facsimile (with confirmation of transmission), or sent
by overnight courier service, or otherwise delivered by hand or by messenger,
addressed:

        (1)  if to any Note Holder, at such address or facsimile number as such
Note Holder specified in Annex A hereto, marked for attention as there
indicated, or at such other address as any Note Holder shall have furnished to
the Parent and the Company in writing, or

        (2)  if to any other Holder of any Registrable Securities, at such
address or facsimile number as such Holder shall have furnished the Parent and
the Company in writing, or, until any such Holder so furnishes an address or
facsimile number to the Parent and the Company, then to and at the address or
facsimile number of the last Holder of such Registrable Securities who has so
furnished an address or facsimile number to the Parent and the Company, or

        (3)  if to the Parent, at:

Crown Pacific Partners, L.P.
121 SW Morrison Street, Suite 1500
Portland, OR 97204
Attn: General Counsel
Fax: (503) 228-4875

or at such other address or facsimile number as the Parent
shall have furnished to all Note Holders and each such
other Holder in writing, or

        (4)  if to the Company, at:

Crown Pacific Limited Partnership
121 SW Morrison Street, Suite 1500
Portland, OR 97204
Attn: General Counsel
Fax: (503) 228-4875

or at such other address or facsimile number as the
Company shall have furnished to all Note Holders and each
such other Holder in writing.

        (e)    Delays or Omissions.    No delay or omission to exercise any
right, power or remedy accruing to any Holder of any Registrable Securities,
upon any breach or default of the Parent or the Company under this Agreement,
shall impair any such right, power or remedy of such Holder nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereunder occurring; nor
shall any waiver of any single

14

--------------------------------------------------------------------------------

breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Holder or Note Holder, as applicable, of any breach
or default under this Agreement, or any waiver on the part of any Holder or Note
Holder, as applicable, of any provisions or conditions of this Agreement, must
be in writing and shall be effective only to the extent specifically set forth
in such writing. All remedies, either under this Agreement, or by law or
otherwise afforded to any Holder, shall be cumulative and not alternative.

        (f)    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

        (g)    Severability.    In the case any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

        (h)    Amendments.    The provisions of this Agreement may be amended at
any time and from time to time, and particular provisions of this Agreement may
be waived, with and only with an agreement or consent in writing signed by the
Parent and, (i) if there are no Registrable Securities then held by any Holder,
Note Holders holding a majority of the outstanding principal of the Senior Notes
(as such term is defined in the Override Agreement) as of the date of such
amendment or waiver, and (ii) in all other cases, the Holders of a majority of
Registrable Securities outstanding as of the date of such amendment or waiver,
provided that without the written consent of the Note Holders, no amendment
shall be made to this Agreement that would result in the rights of the Note
Holders with respect to the matters covered by this Agreement being diminished
or the obligations of the Note Holders with respect to the matters covered by
this Agreement being increased, and provided further that any amendment of
Section 9 hereof shall require the consent in writing signed by the Company.

15

--------------------------------------------------------------------------------




        This Registration Rights Agreement is hereby executed as of the date
first above written.

  CROWN PACIFIC PARTNERS, L.P.
 
By:
 
Crown Pacific Management Limited Partnership, its General Partner
 
By:
 
HS Corp. of Oregon, its General Partner
 
By:
 
/s/ ROGER L. KRAGE

--------------------------------------------------------------------------------

Name: Roger L. Krage
Title: SVP/General Counsel
 
CROWN PACIFIC LIMITED PARTNERSHIP
 
By:
 
Crown Pacific Management Limited Partnership, its General Partner
 
By:
 
HS Corp. of Oregon, its General Partner
 
By:
 
/s/ ROGER L. KRAGE

--------------------------------------------------------------------------------

Name: Roger L. Krage
Title: SVP/General Counsel

16

--------------------------------------------------------------------------------

Note Holders

  ALLSTATE LIFE INSURANCE COMPANY
 
By:
 
/s/ RHONDA L. HOPPS

--------------------------------------------------------------------------------

Name: Rhonda L. Hopps
Title: Authorized Signatory
 
By:
 
/s/ RONALD A. MENDEL

--------------------------------------------------------------------------------

Name: Ronald A. Mendel
Title: Authorized Signatory
 
ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK
 
By:
 
/s/ RHONDA L. HOPPS

--------------------------------------------------------------------------------

Name: Rhonda L. Hopps
Title: Authorized Signatory
 
By:
 
/s/ RONALD A. MENDEL

--------------------------------------------------------------------------------

Name: Ronald A. Mendel
Title: Authorized Signatory

17

--------------------------------------------------------------------------------

  AMERICAN GENERAL ANNUITY INSURANCE COMPANY (formerly WESTERN NATIONAL LIFE
INSURANCE COMPANY)
 
By:
 
AIG Global Investment Corp, as Investment Advisor
 
By:
 
/s/ DOUGLAS H. ALLEN

--------------------------------------------------------------------------------

Name: Douglas H. Allen
Title: Vice President

18

--------------------------------------------------------------------------------

  CONNECTICUT GENERAL LIFE INSURANCE COMPANY
 
By
 
CIGNA Investments, Inc.
 
By
 
/s/ STEPHEN A. OSBORN

--------------------------------------------------------------------------------

Name: Stephen A. Osborn
Title: Managing Director

19

--------------------------------------------------------------------------------

  THE EQUITABLE LIFE ASSURANCE SOCIETY OF THE UNITED STATES
 
By
 
/s/ SVERKER JOHANSSON

--------------------------------------------------------------------------------

Name: Sverker Johansson
Title: Investment Officer

20

--------------------------------------------------------------------------------

  GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY
 
By
 
/s/ JON M. LUCIA

--------------------------------------------------------------------------------

Name: Jon M. Lucia
Title: Investment Officer

21

--------------------------------------------------------------------------------

  JOHN HANCOCK LIFE INSURANCE COMPANY
 
By
 
/s/ E. KENDALL HINES, JR.

--------------------------------------------------------------------------------

Name: E. Kendall Hines, Jr.
Title: Managing Director
 
JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY
 
By
 
/s/ E. KENDALL HINES, JR.

--------------------------------------------------------------------------------

Name: E. Kendall Hines, Jr.
Title: Authorized Signatory
 
COMMONWEALTH OF PENNSYLVANIA STATE EMPLOYEES' RETIREMENT SYSTEM
 
By:
 
John Hancock Life Insurance Company, as Investment Adviser
 
By:
 
/s/ E. KENDALL HINES, JR.

--------------------------------------------------------------------------------

Name: E. Kendall Hines, Jr.
Title: Managing Director

22

--------------------------------------------------------------------------------

  MELLON BANK, N.A., solely in its capacity as Trustee for the Bell Atlantic
Master Trust, (as directed by John Hancock Life Insurance Company), and not in
its individual capacity
 
By
 
/s/ CAROLE BRUNO

--------------------------------------------------------------------------------

Name: Carole Bruno
Title: Authorized Signatory
 
MELLON BANK, N.A., solely in its capacity as Trustee for the Long Term
Investment Trust, (as directed by John Hancock Life Insurance Company), and not
in its individual capacity
 
By
 
/s/ CAROLE BRUNO

--------------------------------------------------------------------------------

Name: Carole Bruno
Title: Authorized Signatory

23

--------------------------------------------------------------------------------

  LIFE INVESTORS INSURANCE COMPANY OF AMERICA
 
By
 
/s/ GREGORY W. THEOBALD

--------------------------------------------------------------------------------

Name: Gregory W. Theobald
Title: Vice President & Asst. Secretary
 
TRANSAMERICA LIFE INSURANCE COMPANY (formerly known as PFL LIFE INSURANCE
COMPANY)
 
By
 
/s/ GREGORY W. THEOBALD

--------------------------------------------------------------------------------

Name: Gregory W. Theobald
Title: Vice President & Asst. Secretary
 
AUSA LIFE INSURANCE COMPANY, INC.
 
By
 
/s/ GREGORY W. THEOBALD

--------------------------------------------------------------------------------

Name: Gregory W. Theobald
Title: Vice President & Asst. Secretary
 
MONUMENTAL LIFE INSURANCE COMPANY
 
By
 
/s/ GREGORY W. THEOBALD

--------------------------------------------------------------------------------

Name: Gregory W. Theobald
Title: Vice President & Asst. Secretary

24

--------------------------------------------------------------------------------

  THE MANHATTAN LIFE INSURANCE COMPANY
 
By
 
/s/ DANIEL GEORGE

--------------------------------------------------------------------------------

Name: Daniel George
Title: President

25

--------------------------------------------------------------------------------

  MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
By
 
/s/ STEVEN J. KATZ

--------------------------------------------------------------------------------

Name: Steven J. Katz
Title: Second Vice President and Associate General Counsel

26

--------------------------------------------------------------------------------

  MINNESOTA LIFE INSURANCE COMPANY
 
By:
 
Advantus Capital Management, Inc.
 
By:
 
/s/ JOSEPH GOGOLA

--------------------------------------------------------------------------------

Name: Joseph Gogola
Title: Vice President
 
MTL INSURANCE COMPANY
 
By:
 
Advantus Capital Management, Inc.
 
By:
 
/s/ JOSEPH GOGOLA

--------------------------------------------------------------------------------

Name: Joseph Gogola
Title: Vice President

27

--------------------------------------------------------------------------------

  METROPOLITAN LIFE INSURANCE COMPANY
 
By
 
/s/ JACQUELINE D. JENKINS

--------------------------------------------------------------------------------

Name: Jacqueline D. Jenkins
Title: Managing Director

28

--------------------------------------------------------------------------------

  THE OHIO NATIONAL LIFE INSURANCE COMPANY
 
By
 
/s/ MICHAEL A. BOEDEKER

--------------------------------------------------------------------------------

Name: Michael A. Boedeker
Title: Senior Vice President, Investments
 
OHIO NATIONAL LIFE ASSURANCE CORPORATION
 
By
 
/s/ MICHAEL A. BOEDEKER

--------------------------------------------------------------------------------

Name: Michael A. Boedeker
Title: Senior Vice President, Investments

29

--------------------------------------------------------------------------------

  PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY
 
By:
 
Provident Investment Management, LLC, Its Agent
 
By
 
/s/ BEN MILLER

--------------------------------------------------------------------------------

Name: Ben Miller
Title: Vice President

30

--------------------------------------------------------------------------------

  REASSURE AMERICA LIFE INSURANCE COMPANY
 
By:
 
Swiss Re Asset Management (Americas) Inc., as Attorney-In-Fact
 
By
 
/s/ JOHN H. DEMALLIE

--------------------------------------------------------------------------------

Name: John H. DeMallie
Title: Assistant Vice President

31

--------------------------------------------------------------------------------

  TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
 
By
 
/s/ ROI G. CHANDY

--------------------------------------------------------------------------------

Name: Roi G. Chandy
Title: Director, Special Situations

32

--------------------------------------------------------------------------------

  THE UNION CENTRAL LIFE INSURANCE COMPANY
 
By:
 
Summit Investment Partners, Inc., its Investment Advisor
 
By
 
/s/ DAVID M. WEISENBURGER

--------------------------------------------------------------------------------

Name: David M. Weisenburger
Title: Portfolio Manager

33

--------------------------------------------------------------------------------

  THE NORTHERN TRUST COMPANY, as Trustee for the Lucent Technologies Inc. Master
Pension Trust
 
By:
 
John Hancock Life Insurance Company, as Investment Advisor
 
By
 
/s/ C. WHITNEY HILL

--------------------------------------------------------------------------------

Name: C. Whitney Hill
Title: Director

34

--------------------------------------------------------------------------------

  WASHINGTON NATIONAL LIFE INSURANCE COMPANY
 
By:
 
Conseco Capital Management, Inc., acting as Investment Advisor
 
By
 
/s/ ERIC JOHNSON

--------------------------------------------------------------------------------

Name: Eric Johnson
Title: Vice President

35

--------------------------------------------------------------------------------




ANNEX A

NOTE HOLDERS AND THEIR ADDRESSES


John Hancock Life Insurance Company

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Bond & Corporate Finance Group, T-57
Fax: (617) 572-1605

and

Mr. C. Whitney Hill
John Hancock Life Insurance Company
2520 Venture Oaks Way, Suite 120
Sacramento, CA 95833

and

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Investment Law Division, T-30
Fax: (617) 572-9269

John Hancock Variable Life Insurance Company

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Bond & Corporate Finance Group, T-57
Fax: (617) 572-1605

and

Mr. C. Whitney Hill
John Hancock Life Insurance Company
2520 Venture Oaks Way, Suite 120
Sacramento, CA 95833

and

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Investment Law Division, T-30
Fax: (617) 572-9269

Mellon Bank, N.A., as trustee for Long-Term Investment Trust

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Bond & Corporate Finance Group, T-57
Fax: (617) 572-1605

36

--------------------------------------------------------------------------------

and

Mr. C. Whitney Hill
John Hancock Life Insurance Company
2520 Venture Oaks Way, Suite 120
Sacramento, CA 95833

and

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Investment Law Division, T-30
Fax: (617) 572-9269

Mellon Bank, N.A., as trustee for the Bell Atlantic Master Pension Trust

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Bond & Corporate Finance Group, T-57
Fax: (617) 572-1605

and

Mr. C. Whitney Hill
John Hancock Life Insurance Company
2520 Venture Oaks Way, Suite 120
Sacramento, CA 95833

and

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Investment Law Division, T-30
Fax: (617) 572-9269

The Northern Trust Company, as Trustee for the Lucent Technologies Inc. Master
Pension Trust

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Bond & Corporate Finance Group, T-57
Fax: (617) 572-1605

and

Mr. C. Whitney Hill
John Hancock Life Insurance Company
2520 Venture Oaks Way, Suite 120
Sacramento, CA 95833

and

37

--------------------------------------------------------------------------------


John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Investment Law Division, T-30
Fax: (617) 572-9269

Commonwealth of Pennsylvania State Employees' Retirement System

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Bond & Corporate Finance Group, T-57
Fax: (617) 572-1605

and

Mr. C. Whitney Hill
John Hancock Life Insurance Company
2520 Venture Oaks Way, Suite 120
Sacramento, CA 95833

and

John Hancock Life Insurance Company
200 Clarendon St.
Boston, MA 02117
Attn: Investment Law Division, T-30
Fax: (617) 572-9269

General Electric Capital Assurance Company

GE Financial Assurance
Account: General Electric Capital Assurance Company
Two Union Square, 601 Union Street
Seattle, WA 98101
Attn: Investment Dept., Private Placements Telephone No: (206) 516-4954 Fax No:
(206) 516-4578    

Teachers Insurance and Annuity Association of America

Teachers Insurance and Annuity Association of America
730 Third Avenue
New York, NY 10017-3206
Attention: Securities Division, Special Situations Team Telephone:
(212) 916-6139 (Roi Chandy)
(212) 490-9000 (General) Fax: (212) 916-6140    

38

--------------------------------------------------------------------------------

Minnesota Life Insurance Company

Minnesota Life Insurance Company
400 Robert Street North
St. Paul, MN 55101
Attention: Advantus Capital Management, Inc.
Fax: (651) 223-5959

MTL Insurance Company

MTL Insurance Company
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101
Attn: Client Administrator

The Ohio National Life Insurance Company

The Ohio National Life Insurance Company
Attn: Investments
One Financial Way
Cincinnati, OH 45242

Ohio National Life Assurance Corporation

Ohio National Life Assurance Corporation
Attn: Investments
One Financial Way
Cincinnati, OH 45242

Provident Life & Accident Insurance Company

Provident Investment Management, LLC
Private Placements
One Fountain Square
Chattanooga, Tennessee 37402 Telephone: (423) 755-1172 Fax: (423) 755-3351    

Connecticut General Life Insurance Company

[insert name of nominee or, if no nominee, name of Purchaser]
c/o CIGNA Retirement & Investment Services
Attention: Private and Alternative Investments, H16B
280 Trumbull Street
Hartford, Connecticut 06103
FAX: 860-534-7203

39

--------------------------------------------------------------------------------

AUSA Life Insurance Company

AEGON USA Investment Management, LLC
Attn: Director of Private Placements
4333 Edgewood Road NE
Cedar Rapids, IA 52499-5335
Fax: (319) 369-2666

and

AEGON USA Investment Management, LLC
Attn: Lizz Taylor—Private Placements
400 West Market Street
Louisville, KY 40202
Fax: (502) 560-2030

Life Investors Insurance Company of America

AEGON USA Investment Management, LLC
Attn: Director of Private Placements
4333 Edgewood Road NE
Cedar Rapids, IA 52499-5335
Fax: (319) 369-2666


and

AEGON USA Investment Management, LLC
Attn: Lizz Taylor—Private Placements
400 West Market Street
Louisville, KY 40202
Fax: (502) 560-2030

Monumental Life Insurance Company

AEGON USA Investment Management, LLC
Attn: Director of Private Placements
4333 Edgewood Road NE
Cedar Rapids, IA 52499-5335
Fax: (319) 369-2666


and

AEGON USA Investment Management, LLC
Attn: Lizz Taylor—Private Placements
400 West Market Street
Louisville, KY 40202
Fax: (502) 560-2030

Transamerica Life Insurance Company
    (formerly known as PFL Life Insurance Company)

AEGON USA Investment Management, LLC
Attn: Director of Private Placements
4333 Edgewood Road NE
Cedar Rapids, IA 52499-5335
Fax: (319) 369-2666


40

--------------------------------------------------------------------------------

and

AEGON USA Investment Management, LLC
Attn: Lizz Taylor—Private Placements
400 West Market Street
Louisville, KY 40202
Fax: (502) 560-2030

American General Annuity Insurance Company

American General Annuity Insurance Company and PA WE1B
C/o AIG Global Investment Group
Attn: Private Placements Department A36-04
P.O. Box 3247
Houston, TX 77253-3247

or for Overnight mail:

American General Annuity Insurance Company and PA WE1B
C/o AIG Global Investment Group
Attn: Private Placements Department A36-04
2929 Allen Parkway, A37-01
Houston, TX 77019-2155
Fax: (713) 831-1072

Massachusetts Mutual Life Insurance Company

With respect to all Notes (regardless of account):

Massachusetts Mutual Life Insurance Company
c/o David L. Babson & Company Inc.
1500 Main Street, Suite 2800
Springfield, MA 01115
Attn: Securities Investment Division

And

Steve Katz
MassMutual Financial Group
C/O David L. Babson & Company Inc.
Tower Square
1500 Main St Ste 2800
Springfield, MA 01115

Allstate Life Insurance Company

Allstate Life Insurance Company
Private Placements Department
3075 Sanders Road, STE G5D
Northbrook, IL 60062-7127 Telephone (847) 402-7117 Fax (847) 326-3092    

41

--------------------------------------------------------------------------------

Allstate Life Insurance Company of New York

Allstate Life Insurance Company
Private Placements Department
3075 Sanders Road, STE G5D
Northbrook, IL 60062-7127 Telephone (847) 402-7117 Fax (847) 326-3092    

Metropolitan Life Insurance Company

Metropolitan Life Insurance Company
Attn: Private Placement Unit
334 Madison Avenue
Convent Station, NJ 07961


And

Metropolitan Life Insurance Company
Attn: Law Department
334 Madison Avenue
Convent Station, NJ 07961

And

Fran Howard/ Milan Patel
4100 Boyscout Blvd. 10th FL.
Tampa, FL 33607

Fran Howard (fhoward@Metlife.com)
813-801-2610 p.
813-801-2506 f.

Milan Patel (Mpatel@metlife.com)
813-801-2685 p.
813-801-2506 f.

Reassure America Life Insurance Company

Swiss Re Asset Management (Americas) Inc.
55 East 52nd Street
New York, NY 10055
Attention: Private Placement Unit
Fax: (212) 317-5170

The Equitable Life Assurance Society of the United States

The Equitable Life Assurance Society of the United States
c/o Alliance Capital Management Corporation
1345 Avenue of the Americas, 37th Floor
New York, NY 10105
Attention: Sverker Johansson
Phone: (212) 969-1331

42

--------------------------------------------------------------------------------

The Union Central Life Insurance Company

Union Central Life Insurance
c/o Summit Investment Partners
312 Elm Street, Suite 1212
Cincinnati, OH 45202
Attn: Fixed Income Dept.

The Manhattan Life Insurance Company

Manhattan Life Insurance Company
2727 Allen Parkway
Wortham Tower
Fifth Floor
Houston, Texas 77019

Washington National Life Insurance Company

Conseco Capital Management
Attn: Eric R. Johnson—Vice President
11825 North Pennsylvania Street
Carmel, IN 46032

43

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.5



REGISTRATION RIGHTS AGREEMENT
ANNEX A NOTE HOLDERS AND THEIR ADDRESSES
